PER CURIAM.
In this cause the appellant has failed to file the printed abstract required by rule 1 of this court (8 Ariz. iv, 71 Pac. vi). The transcript of the reporter’s notes does not serve the purpose of the abstract required by the rule. The purpose of the abstract is to enable each of the justices sitting to have a copy of the record before him, and the requirement of the rule must be complied with. Furthermore, none of the assignments of error is sufficiently alleged.
The appeal is dismissed.
CAMPBELL, J., not sitting.